The Honorable Robert Dittrich Prosecuting Attorney 11th Judicial District 305 S. College, P.O. Box 6 Stuttgart, AR 72160-0006
Dear Mr. Dittrich:
This is in response to your request for an opinion regarding the applicability of Act 605 of 1993 to constables. As has been discussed in several recent opinions, Act 605 added the following subsection to A.C.A. § 12-12-211 (1987) regarding who may have access to Arkansas Crime Information Center (ACIC) information:
  (e) An elected law enforcement officer of a political subdivision of this state shall not be allowed access to information from the Arkansas Crime Information Center unless either the elected law enforcement officer or a law enforcement officer within his department has successfully completed the preparatory program of police training required by the Arkansas Commission on Law Enforcement Standards and Training for certification of law enforcement officers.
See Opinion Nos. 93-243, 93-252, and 93-260, copies of which are enclosed. Under this provision, elected law enforcement officers of political subdivisions of this state may not access ACIC information unless they or another law enforcement officer in their department has successfully completed the training required by the Commission on Law Enforcement Standards and Training for certification of law enforcement officers.
Specifically, you have asked whether Act 605 restricts ACIC information to only those constables who have completed the basic law enforcement course, noting that very few, if any, constables have a department containing other certified law enforcement officers. In my opinion, as constables are elected law enforcement officers of political subdivisions of this state, they are prohibited by Act 605 from accessing ACIC information unless they or another law enforcement officer in their employ has successfully completed the requisite training program. If a constable has no officer in his department with the requisite certification, it is my opinion that the constable himself must achieve certification, or be denied access to ACIC information.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosures